              Case 3:20-cv-05144-SAB Document 35 Filed 09/03/20 Page 1 of 5


 1

 2

 3                         UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF WASHINGTON
 4

 5    BETTY NEULEIB,
                                                   NO: 3:20-CV-5144-SAB
 6                              Plaintiff,
                                                   NOTICE SETTING TELEPHONIC
 7       v.                                        SCHEDULING CONFERENCE

 8    AMERICAN MEDICAL SYSTEMS,
      INC., et al.,
 9
                                Defendants.
10

11         A.     Telephonic Scheduling Conference

12         PLEASE TAKE NOTICE that a telephonic scheduling conference will be

13   held on the date and time noted below. Counsel and pro se parties shall use the

14   following information to participate in the hearing:

15                DATE: SEPTEMBER 22, 2020 at 10:00 a.m.
                  PHONE NUMBER: 1-888-636-3807
16                ACCESS CODE: 8839796#
                  SECURITY CODE: None required
17

18         Speaker phones are not compatible with the Court's sound system and

19   may not be used. Please listen carefully and follow the automated instructions so

20   that you will be added to the conference in a timely manner.

21



     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 1
             Case 3:20-cv-05144-SAB Document 35 Filed 09/03/20 Page 2 of 5


 1         B.    The provisions of Fed. R. Civ. P. 26 apply. The parties shall confer at

 2   least fourteen (14) days in advance of the scheduling conference and shall be

 3   prepared to discuss at the scheduling conference the following issues:

 4               1.     Whether service is complete and, if not, the expected date of

 5                      completion;

 6               2.     Whether jurisdiction, venue, and standing are proper;

 7               3.     Whether the parties consent for this matter to be tried before a

 8                      magistrate judge;

 9               4.     The nature and basis of their claims (brief summary);

10               5.     A preferred trial date and estimated length of trial;

11               6.     Anticipated motions;

12               7.     Arrangement for the disclosures required under Fed. R. Civ. P.

13                      26(a)(1);

14               8.     A proposed Discovery Plan as discussed in Fed. R. Civ. P. 26(f).

15               This plan shall include the disclosures required under Rule 26(a)(1)

16               and shall also include a time and platform agreed upon for the exchange

17               of e-discovery, if any;

18               9.     Whether class certification is alleged;

19               10.    Whether the case involves a beneficial interest claim of a minor

20                      or incompetent that requires appointment of a Guardian ad litem;

21               11.    The appropriateness of special procedures such as consolidation

                        of actions for discovery or pretrial, reference to a master or
     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 2
          Case 3:20-cv-05144-SAB Document 35 Filed 09/03/20 Page 3 of 5


 1                    magistrate, to arbitration, to the Judicial Panel on Multi-district

 2                    Litigation, or application of the procedures included in the

 3                    Manual for Complex Litigation;

 4             12.    Modification of the standard procedures due to the relative

 5                    simplicity or complexity of the action or proceeding;

 6             13.    Feasibility of bifurcation, or otherwise structuring sequence of

 7                    the trial;

 8             14.    Whether there will be a point in the litigation when the parties

 9                    can conduct meaningful settlement discussions or participation in

10                    another form of alternative dispute resolution;

11             15.    Identification of any issues that should be certified to the state

12                    Supreme Court; and

13             16.    Any other matters which may be conducive to the just, efficient,

14                    and economical determination of the action or proceeding,

15                    including the definition or limitation of issues.

16       C.    On or before September 15, 2020, the parties shall file the following:

17             1.     Statement Identifying Corporate Information: Any non-

18       governmental corporate party to this action shall file a statement identifying

19       all its parent corporations and listing any publicly held company that owns

20       10% or more of the party’s stock. Counsel have an ongoing responsibility to

21       supplement this information;



     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 3
           Case 3:20-cv-05144-SAB Document 35 Filed 09/03/20 Page 4 of 5


 1             2.    Joint Status Report (Fed. R. Civ. P. 26(f)): The parties filed a

 2       Joint Status Report on May 26, 2020.

 3             3.    The following deadline dates will be outlined in an Order after

 4             the status conference. Be prepared to discuss these deadlines if there

 5             are any changes.

 6             Simultaneous expert disclosures              230 days before trial
 7             Rebuttal expert disclosures                  200 days before trial
               Motion to Amend/Add Parties                  210 days before trial
 8
               Daubert motions                              192 days before trial
 9             Discovery cutoff                             140 days before trial
               Dispositive motions                          132 days before trial
10
               Hearing Request re deposition designations 42 days before trial
11             Cross designations                           28 days before trial

12             Objections to designations                   21 days before trial
               Exhibit/Witness lists                        35 days before trial
13
               Objections Exhibit/Witness lists             28 days before trial
14             Response to Exhibit/Witness objections       21 days before trial
               Motions in Limine                            42 days before trial
15
               Response to Motions in Limine                36 days before trial
16             Replies to Motions in Limine                 28 days before trial
               Pretrial Order                               21 days before trial
17
               Trial Briefs, voir dire                      25 days before trial
18             Jury Instructions (Agreed/Disputed)          25 days before trial
19             Memo object to disputed Jury Instructions    25 days before trial
               Pretrial Conference/Motion in Limine Hrg 14 days before trial
20

21       ///


     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 4
             Case 3:20-cv-05144-SAB Document 35 Filed 09/03/20 Page 5 of 5


 1         Counsel are expected to comply with the spirit of Rule 26 and seek to

 2   minimize the time and expense of discovery.

 3         DATED September 3, 2020.

 4

 5

 6                                              s/Michelle M. Fox
                                                MICHELLE M. FOX
 7                                                Deputy Clerk

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21



     NOTICE SETTING TELEPHONIC SCHEDULING CONFERENCE ~ 5
